Ho weir,, J.
This proceeding is a part or brancli of tlie controversy between these parties, in relation to the office of sheriff and which we have just disposed of by dismissing the appeal, and as the judgment therein, which becomes final by such dismissal, settles the controversy in favor of the relator herein, who is appellee in both appeals, it is unnecessary to examine this cause on its merits.
It necessarily follows the decision in the consolidated cases giving the office of sheriff to the appellee, who is thereby entitled to the possession of the archives of said office, the matter in dispute herein.
It is therefore ordered that the judgment appealed from be affirmed with costs.